Citation Nr: 1732876	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-12 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypogonadism as secondary to the service connected disability of obsessive compulsive disorder (OCD) and dysthymia.

2.  Entitlement to service connection for erectile dysfunction as secondary to the service connected disability of obsessive compulsive disorder (OCD) and dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to November 2006.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The Board has considered documentation included in Virtual VA and VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination was in October 2010 by a VA nurse practitioner (NP) who noted that the Veteran had been granted service connection for obsessive compulsive disorder (OCD) manifesting as a desire for excessive exercise.  The NP summarized the history of treatment for hypogonadism and anorexia nervosa.  The NP noted a detailed summary of diagnosis and treatment for hypogonadism requiring testosterone replacement therapy, citing information of record from the attending VA physician, Dr. L.M. The NP noted the Veteran's report that his testosterone level was high normal with erections sufficient for intercourse.  The NP found that the cause for hypogonadism was multifactorial and idiopathic and listed several possible causes but did not attribute the disorders to OCD. 
In letters in November 2010, the attending VA physician, Dr. L.M. noted disagreement with the VA NP findings, indicating that she was more knowledgeable of the Veteran's case and that his disorder was not idiopathic.  In November 2011, Dr. L.M. noted that the hypogonadism was secondary to the Veteran's psychological difficulties without further explanation or rationale.  

In November 2011, the same VA NP again reviewed the file and found that that it would be speculative to attribute the Veteran's hypogonadism and erectile dysfunction to service connected OCD and dysthymia.  Rather, the NP found that these disorders were most likely primary hypogonadal hypogonadism and that testosterone replacement is not directly related to OCD. The NP acknowledged the opinion of the attending physician, quoted from several -VA treatment entries, and provided a detailed rationale.  

During the Board hearing, the Veteran reported that he was currently under treatment by another VA specialist at the VA Medical Center in Washington D.C.
Records of this care are not associated with the claims file. 

VA's duty to assist requires VA to provide a medical examination or opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurring symptoms of disability; (B) establishes that the Veteran suffered an event, injury or illness in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or illness in service, or with another service connected disability. See 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. at 83.  Moreover, VA has discretion to determine when additional information is needed to adjudicate a claim. See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In this case, as there are conflicting medical opinions with more or less rationale and a report of additional treatment by a specialist, further development of the relationship between the Veteran's claimed disabilities and his service is required to adjudicate the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record updated records of all VA examinations and/or treatment the Veteran has received to the present to include records of care at VAMC Washington since 2010.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised. The AOJ should also contact the Veteran and identify any relevant private medical records that are missing from the claims file.  After obtaining any necessary authorization, the AOJ should obtain and associate with the claims file complete treatment records from any private medical records identified by the Veteran as containing information relevant to this claim.

2.  The AOJ should arrange for the Veteran to be examined by an appropriate VA examiner to determine the nature, cause, and severity, of all claimed conditions. All pertinent evidence of record must be made available to, and reviewed by, the examiner. 

The examiner should state an opinion as to whether it is at least as likely than not (defined as a 50 percent probability or greater) that Veteran's claimed conditions began during service, are caused or aggravated beyond the normal progression of the underlying diseases by his service connected OCD and dysthymia, or is otherwise attributable to the Veteran's active service.  If aggravated and if possible, the examiner should provide an assessment of the baseline degree of disability prior to aggravation 

A complete rationale and reasoning for any opinion rendered must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  Conflicting opinions should also be addressed.

3.  The AOJ should then review the record, ensure that all development sought is completed, and readjudicate the claims on appeal.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

